Citation Nr: 0932840	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-06 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 23, 2005, 
for the payment of retroactive Dependents' Educational 
Assistance (DEA) benefits, pursuant to Chapter 35 of Title 38 
of the United States Code.




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
February 1968 to April 1969.  The appellant is his spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that determination, the RO found that the appellant 
was entitled to DEA benefits under Chapter 35, but that VA 
could not pay benefits prior to June 23, 2005, since her 
claim was filed on June 23, 2006.


FINDINGS OF FACT

1.  In a February 1995 decision the RO in Roanoke, Virginia, 
granted the Veteran's claim for a total disability rating 
based on individual unemployability (TDIU).

2.  The RO received his spouse's, the appellant's, 
application for payment of DEA benefits on June 23, 2006.  


CONCLUSION OF LAW

DEA benefits under Chapter 35 may not be paid prior to June 
23, 2005.  38 U.S.C.A. § 5113 (West 2002 & Supp. 2009); 38 
C.F.R. § 21.3041 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will 
have basic eligibility if the following conditions are met:  
(1) the Veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
Veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the Veteran's death; or (4) the 
Veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

Information in the claims files indicates the Veteran was 
honorably discharge from the military in April 1969.  The RO 
in Roanoke, Virginia, granted his TDIU claim in February 1995 
and appropriately notified him of that decision (and he has a 
separate appeal pending for an earlier effective date for 
that grant).  Thus, the general criteria for Chapter 35 
eligibility are met.

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, however, the Board 
must apply the provisions of 38 C.F.R. § 21.4131 (2008).  
Under 38 C.F.R. § 21.4131(d), when an eligible child or 
spouse enters or reenters into training under Chapter 35 
(including a re-entrance following a change of program or 
educational institution), the commencing date will be 
determined as follows:

(1) if the award is the first award of educational assistance 
for the program of education the eligible person is pursuing, 
the commencing date is the latest of:

(i) the beginning date of eligibility as determined by 38 
C.F.R. § 21.3041(a) or (b);

(ii) one year before the date of claim as determined by 38 
C.F.R. § 21.1029(b);

(iii) the date the educational institution certifies under 38 
C.F.R. § 21.4131(b) or (c); or

(iv) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later.

With respect to the appellant's claim of entitlement to 
payment of retroactive DEA benefits prior to June 23, 2005, 
the Board finds the earliest original claim - either formal 
or informal - seeking educational benefits pursuant to 38 
U.S.C.A. Chapter 35 was filed on June 23, 2006.  Accordingly, 
an effective date earlier than June 23, 2005, one year prior, 
for these educational benefits is not warranted.  38 C.F.R. § 
21.1029(b) (2008).

The appellant believes she is entitled to payment of DEA 
benefits prior to June 23, 2005, because the effective date 
of the Veteran's TDIU award is currently February 9, 1989 
(subject, as mentioned, to possible change depending on the 
outcome of his pending appeal - separately filed, for an 
earlier effective date).  Nevertheless, the outcome of that 
appeal will have no effect on the appellant's claim regarding 
her DEA.  What she must understand is that an effective date 
for DEA benefits under Chapter 35 can only be granted back to 
one year prior to her date of claim, and even she is not 
disputing that she did not file her claim until June 23, 
2006.  So the earliest date she is entitled to payments for 
Chapter 35 DEA benefits is one year prior, meaning June 23, 
2005.  The regulatory criteria and legal precedent governing 
eligibility for the receipt of such benefits are clear, 
specific, and binding.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002 & Supp. 2009); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  



The United States Court of Appeals for Veterans Claims 
(Court) has held that where, as here, the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal is denied based on the appellant's lack of 
legal entitlement.

In concluding, it is also worth mentioning that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Since, however, the law and not 
the evidence is dispositive of the appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See 
also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See also VAOPGCPREC 
5-2004 (June 23, 2004).


ORDER

An effective date earlier than June 23, 2005, for the payment 
of Dependents' Educational Assistance benefits under Chapter 
35 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


